DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (2018/0107532).
Regarding applicant claim 1, Park discloses an abnormality determination apparatus comprising 
an abnormality determination unit configured to compare first obstacle information related to an obstacle detected by a first sensor with second obstacle information related to the obstacle detected by a second sensor existing in a location different from a location of the first sensor ([0020] “reliability level decider… using a sensor fusion error”; [0026] “V2X communication apparatus”), 
the abnormality determination unit configured to determine whether or not the first sensor or the second sensor is abnormal based on a result of the comparison ([0029] “deciding a reliability level by comparing the reliability verification parameter with a predetermined reference value”).  
Regarding applicant claim 2, Park discloses wherein the first sensor is an infrastructure sensor installed in a predetermined place, and the second sensor is an onboard sensor mounted on a vehicle ([0003] “receives infrastructure and information to and from another vehicle to prevent a traffic incident”).  
Regarding applicant claim 3, Park discloses wherein the onboard sensor is mounted on each of a plurality of the vehicles ([0003] “mounted in vehicles”), and 
the abnormality determination unit compares the first obstacle information by the infrastructure sensor with pieces of the second obstacle information by the respective onboard sensors mounted on at least one or more infrastructure cooperative vehicles selected from among a plurality of the vehicles ([0026] “comparing the reliability verification parameter with a predetermined reference value”).  
Regarding applicant claim 4, Park discloses wherein the abnormality determination unit: 
determines that, if pieces of the second obstacle information by the respective onboard sensors mounted on the plurality of infrastructure cooperative vehicles do not match each other, the onboard sensor that outputs the second obstacle information different from the first obstacle information is abnormal ([0026] “comparing the reliability verification parameter with a predetermined reference value”); and 
determines that, if pieces of the second obstacle information by the respective onboard sensors match each other and if the first obstacle information does not match the second obstacle information, the infrastructure sensor is abnormal ([0027]-[0030]; [0071] “sensor fusion error exceeds 0.5, and decides that the reliability level of the CITE parameter…may be set to be different from each other depending on a situation”).  
Regarding applicant claim 5, Park discloses wherein the abnormality determination apparatus is connected to the infrastructure sensor or built in to the infrastructure sensor ([0003] V2X communication and receives infrastructure and information to and from another vehicle to prevent a traffic incident”), and 
a determination result by the abnormality determination unit is transmitted to a server installed in a place different from a place of the infrastructure sensor ([0087] “a storage 1600 and a network interface 1700 connected to each other through buses 1200”; [0088]-[0089]).  
Regarding applicant claim 6, Park discloses wherein 48HITACHI4-341900781US01 the abnormality determination apparatus is connected to a server installed in a place different from a place of the infrastructure sensor or built in to the server ([0087]-[0089]), and 
the abnormality determination unit compares the first obstacle information received by the server from the infrastructure sensor with the second obstacle information received by the server from the vehicle via the infrastructure sensor ([0026] “comparing the reliability verification parameter with a predetermined reference value”).  

Regarding applicant claim 9, Park discloses a server configured to display a predetermined warning including at least location information on a sensor where an abnormality has occurred when any one of an infrastructure sensor which is installed in a predetermined place and which detects an obstacle ([0011] “reliability level corresponding to a warning level”; [0026] “comparing the reliability verification parameter with a predetermined reference value”), and 
an onboard sensor which is installed in a vehicle and which detects the obstacle is abnormal ([0003] “receives infrastructure and information to and from another vehicle to prevent a traffic incident”).

Allowable Subject Matter
Claims 7-8 are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661